Case 2:19-cr-00189 Document 1 Filed 07/26/19 Page 1 of 1 PagelD #: 1

 

FILED
JUL 2 6 2019

   
    

UNITED STATES DISTRICT COURT FOR THE

 

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA FORTE PERRY. CLERK
Southern District ot Wout
CHARLESTON ct of West Virgin
UNITED STATES OF AMERICA
v. CRIMINAL NO. 3:19-00184

 

21 U.S.C.§ 841 (a) (1)

STEPHANIE BARNETT

INFORMATION

(Possession with Intent to Distribute
50 Grams or More of Methamphetamine)

The United States Attorney Charges:

On February 6, 2019, at or near Cross Lanes, Kanawha County,
West Virginia, within the Southern District of West Virginia,
defendant STEPHANIE BARNETT knowingly and intentionally possessed
with the intent to distribute 50 grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Section
841 (a) (1).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

By:
¢t. ALEXANDER HAMNER
Assistant United States Attorney

 
